—Judgment, Supreme Court, New York County (Carol Arber, J.), entered September 1, 1994, which, upon a jury verdict, awarded plaintiff damages, unanimously affirmed, without costs.
We find that the jury’s verdict awarding plaintiff an aggregate amount of $2,800,000 did not deviate materially from reasonable compensation (CPLR 5501 [c]), where the 27 year old plaintiff fell three stories and sustained injuries requiring a fusion of two discs, leaving him permanently disabled. Further, plaintiff’s economic expert properly estimated future lost earnings since he did not base his calculations upon an amount in excess of that which a high school graduate would have earned, accounting for inflation, or upon hypothetical union benefits which plaintiff would have received had he joined the union.
*266We reject appellant’s claim that the admission of a questionnaire submitted by the injured plaintiff to a vocational counselor, which contained a reference to his pain and his belief in God, was prejudicial. The issue of plaintiff’s pain was well documented during trial, as was plaintiff’s faith. Accordingly, the reference in the questionnaire could have had no impact on this trial.
Finally, appellant’s claims concerning trial counsel’s questioning of witnesses or summation comments are unpreserved for appellate review, there being no objection at trial or motion for a mistrial (see, Smith v City of New York, 217 AD2d 423). Concur — Murphy, P. J., Sullivan, Rubin, Ross and Tom, JJ.